Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 12/10/21 have been considered as follows.

Objections of the title:
	The objection is maintained since Applicant’s argument is not persuasive due to the fact the current title is too broad. Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02. 
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

  Specification
The title of the invention is not descriptive. The following title is suggested: 
CAMERA LENS ASSEMBLY INCLUDING FIVE LENSESOF +-++- OR +--+- REFRACTIVE POWERS.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.
Claim Objections
	Claim(s) 16 is/are objected to because of the following informalities:  
claim 16, “the effective focal length” should be “an effective focal length”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
 
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16,18,21,23 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hashimoto (US 10732388). 

    PNG
    media_image1.png
    575
    537
    media_image1.png
    Greyscale

Regarding claim 16, Hashimoto teaches a camera lens assembly (Fig. 15, Tables 8-9), comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens (+--+-...), wherein, 
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface; 
the second lens has a negative refractive power, an object-side surface of the second lens is a convex surface at a paraxial position, and an image-side surface of the second lens is a concave surface; 
the third lens has a positive refractive power or a negative refractive power; 
the fourth lens has a positive refractive power; 
the fifth lens has a negative refractive power, and an object-side surface of the fifth lens is a concave surface at a paraxial position; and 
a center thickness CT3 of the third lens and an edge thickness ET3 of the third lens at a maximum radius satisfy: 0.8<CT3/ET3<1.2 (as seen in Fig. 15);
the effective focal length f of the camera lens assembly and a center thickness CT4 of the fourth lens satisfy: 7<f/CT4<9 (7.05/0.888=7.9); and
an effective focal length f of the camera lens assembly and half of a maximal field- of-view HFOV of the camera lens assembly satisfy: f*tan(HFOV)>3.1mm (7.05x0.71).

Regarding claim 18, Hashimoto further teaches the camera lens assembly according to claim 16, wherein an effective focal length f3 of the third lens and an effective focal length f4 of the fourth lens satisfy: f4/|f3|≤0.2 (13/100).

Regarding claim 21,  Hashimoto further teaches the camera lens assembly according to claim 16, wherein the effective focal length f of the camera lens assembly and a center thickness CT4 of the fourth lens satisfy: 7.64<f/CT4<9 (7.9).

Regarding claim 23, Hashimoto further teaches the camera lens assembly according to claim 16, wherein the effective focal length f of the camera lens assembly and the effective focal length f3 of the third lens satisfy: f/|f3|<0.2 (7.05/99.9).

Claim(s) 16,19 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Sekine (US 20180052307). 

    PNG
    media_image2.png
    733
    706
    media_image2.png
    Greyscale

Regarding claim 16, Sekine teaches a camera lens assembly (Fig. 1, Table 1), comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens (+-++-), wherein, 
the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface; 
the second lens has a negative refractive power, an object-side surface of the second lens is a convex surface at a paraxial position, and an image-side surface of the second lens is a concave surface; 
the third lens has a positive refractive power or a negative refractive power; 
the fourth lens has a positive refractive power; 
the fifth lens has a negative refractive power, and an object-side surface of the fifth lens is a concave surface at a paraxial position; and 
a center thickness CT3 of the third lens and an edge thickness ET3 of the third lens at a maximum radius satisfy: 0.8<CT3/ET3<1.2 (as seen in Fig. 1, ~1 at maximum radius of object side);
the effective focal length f of the camera lens assembly and a center thickness CT4 of the fourth lens satisfy: 7<f/CT4<9 (4/0.52); and
an effective focal length f of the camera lens assembly and half of a maximal field- of-view HFOV of the camera lens assembly satisfy: f*tan(HFOV)>3.1mm (3.2).

Regarding claim 19, Sekine further teaches the camera lens assembly according to claim 16, wherein an axial distance TTL from the object-side surface of the first lens to an image plane and half of a diagonal length ImgH of an effective pixel area on the image plane satisfy: TTL/ImgH≤1.6 (~1.4).

Allowable Subject Matter
Claim(s) 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 25, the prior art of record neither anticipates nor renders obvious all the limitations of claim 25 for a camera lens assembly including “0.75mm≤BFL≤0.95mm”, along with the other claimed limitations of claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234